Citation Nr: 1114105	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  08-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for frostbite (residuals) of the left foot. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran had active service from December 1953 to November 1955.  

This appeal comes before the Board of Veterans' Appeals (Board) from the Veteran's unsuccessful attempt to reopen his claim for left foot frostbite in January 2007 (rating decision).  

Service connection for a disability of the left ankle/foot was denied by the Board in a March 1976 decision.  This decision was confirmed and service connection was again denied by Board decisions in December 1978 and February 1981, as no new and material evidence was presented.  The claim was recharacterized in 1996 as one for a left ankle disorder only as the Veteran specifically withdrew the frostbite claim in a July 1994 letter.  The left ankle claim was subsequently denied in a September 1996 Board decision.  Thus, based on the procedural history outlined above, the February 1981 Board decision represents the last final denial of service for a left ankle/foot frostbite disability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of frostbite, left foot, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed decision, dated in February 1981, the Board denied the Veteran's claim that for service connection for frostbite of the left foot.  

2. The evidence received since the Board's February 1981 decision denying the Veteran's claim for service connection for frostbite of the left foot, which was not previously of record, and which is not cumulative of other evidence of record, bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of frostbite to the left foot. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence 

The Veteran contends that he suffered from frostbite of the left foot during service and that, as a result, he has residual disabilities including painful swelling. 

The Veteran's claim for a "left leg condition" was initially denied in a November 1960 rating decision.  The RO reasoned that he was not treated for such condition in-service, nor did the Veteran present evidence that such condition was incurred in or aggravated by service.  The Veteran did not appeal that determination.  

Subsequently, in a January 1974 rating decision, the RO denied the Veteran's request to reopen his claim for frostbite of the left foot.  The Veteran appealed that determination, and in a March 1976 Board decision, the claim for service connection for frostbite of the left foot was denied because the in-service evidence failed to show treatment for frostbite.  This decision was confirmed and service connection was again denied by Board decisions in December 1978 and February 1981, as no new and material evidence was presented.  The claim was recharacterized in 1996 as one for a left ankle disorder only as the Veteran specifically withdrew the frostbite claim in a July 1994 letter.  The left ankle claim was subsequently denied in a September 1996 Board decision.  The Veteran submitted a request to reopen his claim of entitlement to service connection for left foot frostbite residuals in August 2006.  Thus, based on the procedural history outlined above, the February 1981 Board decision represents the last final denial of service for a left ankle/foot frostbite disability. 

At the time of the last final determination in February 1981, the record included the Veteran's service treatment records, post-service medical treatment records, and a "buddy statement."  Those records revealed that the Veteran was treated for an ankle sprain in August 1954 while in-service.  Tenderness and swelling were noted; hot soaks were prescribed.  There was no indication as to which ankle was affected.  He was treated conservatively and no other findings related to frostbite and/or a chronic foot disability, were noted.  In 1961, post-service VA treatment reports show that the Veteran was treated for fractures of the lower extremity (leg/femur and tibia) secondary to a motor vehicle accident.  Subsequent physical examinations noted post-fracture findings, but no evidence related to frostbite or frostbite residuals.  

In a November 1973 "buddy statement," S. Cortes stated that he served in the Army from 1954 to 1956, and that he witnessed the Veteran being treated in the barracks for two weeks with a swollen/inflamed foot due to frostbite in November 1954.  He also stated that he believed that he was currently suffering from frostbite residuals.  

In November 1979 and May 1980 statements, a private physician, Dr. Coker stated that she had treated the Veteran several times left ankle/foot problems and that she believed they were related to service.  

Again, in February 1981, the Board denied the Veteran's claim for entitlement to service connection for frostbite of the left foot as no new and material evidence was presented.  It was noted that the prior evidence of record had not established that a frostbite disability manifested during service and that there was no showing of a frostbite disability at separation.  

Generally, a claim that has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 7105(c); 38 C.F.R. §§ 20.302, 20.1100; see also Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a), effective on and after August 29, 2001.

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the time of the Board's February 1981 decision is both "new" and "material" as to the issue of service connection for frostbite of the left foot.  More specifically, during the course of a hearing before at the RO in November 2007, the Veteran indicated that he suffered from frostbite of the left foot during service in November 1954; that he went to sick call and was treated for such condition in the barracks for a period of two weeks; that he continued to experience foot symptomatology as a result of the frostbite during the remainder of his service and continuously thereafter.  That testimony is clearly "new," and also "material" in that it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," in this case, frost bite.  Accordingly, the Veteran's previously-denied claim for service connection for frostbite residuals has effectively been reopened.  

Here, it is also noted that the Veteran submitted two private treatment reports from Dr. Roman, (dated in December 2001 and November 2007), both of which indicate that the Veteran currently suffers from hallux valgus, foot pain, and tinea pedis of the left foot.  Both reports also note decreased neurological sensation and diminished vibration, along with edema, hyperkeratosis, and edema.  Subjectively, the reports relate such symptoms/diagnoses to frostbite sustained in-service.  Again, these records are both "new" and "material" in that they were not previously before the Board at the time of the February 1981 decision, and that they raise a reasonable possibility of substantiating the claim based on skin/neurological disabilities relating to the left foot.  Accordingly, reopening of the claim for entitlement to service connection for residuals of frostbite to the left foot is in order.



ORDER

New and material evidence having been presented to reopen the claim of entitlement to service connection for residuals of frostbite to the left foot, the claim is reopened; to this extent, the appeal is granted.


REMAND

As noted above, new and material evidence has been received to reopen the claim for service connection for residuals of frostbite to the left foot.  After further development, the AMC/RO must readjudicate the claim on a de novo basis.

VA's statutory duty to assist a Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). In determining whether the duty to assist requires that a VA medical examination be provided or that a medical opinion be obtained, the Court has stated that such development is required when the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's hearing testimony and the private physician's statements regarding current disability are sufficient to reopen the claim for service connection for frostbite residuals to the left foot.  In this regard, the Veteran is competent to report what he experienced in-service; moreover, the record contains a "buddy statement" verify the Veteran's account of in-service injury (i.e., frostbite).  In other words, the Board finds that the evidence of record, including the Veteran's lay statements and medical evidence of record, suggests that the cold injury residuals and left foot symptoms may be associated with the Veteran's service.  The Veteran has not yet been afforded a VA examination specifically for vascular/neurological residuals of frostbite to the left foot.  Given the foregoing, the Veteran should be scheduled for an examination. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a cold injury protocol VA examination to determine whether the Veteran suffers from residuals of cold weather injuries to his left foot and for an opinion as to a possible relationship of any such disorder to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology which is found on examination should be noted in the evaluation report.

With regard to any residuals of cold weather injury to the Veteran's left foot diagnosed on examination, the examiner should render an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disorder had its clinical onset in service or is otherwise related to active service.  Complete rationale should be provided for all opinions expressed, to include whether service treatment records reflect indications consistent with a cold weather injury.

2. Following completion of the above, the issue of entitlement to service connection for residuals of cold weather injury to the left foot should be adjudicated.  If the decision remains adverse, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


